Case 2:20-cv-04880-DSF-KS Document 44 Filed 08/07/20 Page 1 of 5 Page ID #:2039




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    R.J. REYNOLDS TOBACCO                 CV 20-4880 DSF (KSx)
    COMPANY, et al.,
          Plaintiffs,                     Order GRANTING Defendants’
                                          Motion to Dismiss (Dkt. 33) and
                     v.                   DENYING Plaintiffs’ Motion for
                                          Summary Judgment as Moot
    COUNTY OF LOS ANGELES, et             (Dkt. 32)
    al.,
         Defendants.



          Defendants move to dismiss the complaint in its entirety. Dkt.
    33 (Mot.). Plaintiffs oppose, Dkt. 37 (Opp’n), and move for summary
    judgment, Dkt. 32-1 (MSJ). The Court deems this matter appropriate
    for decision without oral argument. See Fed. R. Civ. P. 78; Local Rule
    7-15. For the reasons stated below, Defendants’ motion to dismiss is
    GRANTED and Plaintiffs’ motion for summary judgment is DENIED
    as moot.

                              I. BACKGROUND

           Los Angeles County Code Section 11.35 (the Ordinance) regulates
    the sale of tobacco. Amendments to the Ordinance were passed at the
    September 24, 2019 County Board of Supervisors meeting and became
    effective on May 1, 2020. See Dkt. 1 (Compl.) ¶¶ 22, 28. The
    Ordinance prohibits tobacco retailers from “sell[ing] or offer[ing] for
    sale, or . . . possess[ing] with the intent to sell or offer for sale, any
    flavored tobacco product or any component, part, or accessory intended
    to impart, or imparting a characterizing flavor in any form, to any
    tobacco product or nicotine delivery device, including electronic
Case 2:20-cv-04880-DSF-KS Document 44 Filed 08/07/20 Page 2 of 5 Page ID #:2040



    smoking devices.” Id. § 11.35.070(E). A “Flavored Tobacco Product” is
    defined as “any tobacco product . . . which imparts a characterizing
    flavor.” Id. § 11.35.020(J). A “tobacco product” is “[a]ny product
    containing, made, or derived from tobacco or nicotine,” including
    cigarettes, and “[a]ny electronic smoking device that delivers nicotine
    or other substances,” including e-cigarettes and vaping devices. Id. §
    11.35.020(U)(1)-(2). A “characterizing flavor” is defined as:

          a taste or aroma, other than the taste or aroma of tobacco,
          imparted either prior to or during consumption of a tobacco
          product or any byproduct produced by the tobacco product,
          including, but not limited to, tastes or aromas relating to
          menthol, mint, wintergreen, fruit, chocolate, vanilla, honey,
          candy, cocoa, dessert, alcoholic beverage, herb, or spice.
          Characterizing flavor includes flavor in any form, mixed
          with or otherwise added to any tobacco product or nicotine
          delivery device, including electronic smoking devices.

    Id. § 11.35.020(C).

                           II. LEGAL STANDARD

           “Rule 12(b)(6) allows an attack on the pleadings for failure to
    state a claim on which relief can be granted. “[W]hen ruling on a
    defendant’s motion to dismiss, a judge must accept as true all of the
    factual allegations contained in the complaint.” Erickson v. Pardus,
    551 U.S. 89, 94 (2007) (per curiam). However, a court is “not bound to
    accept as true a legal conclusion couched as a factual allegation.”
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
    Twombly, 550 U.S. 544, 555 (2007)). “Nor does a complaint suffice if it
    tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”
    Id. (alteration in original) (quoting Twombly, 550 U.S. at 557). A
    complaint must “state a claim to relief that is plausible on its face.”
    Twombly, 550 U.S. at 570. This means that the complaint must plead
    “factual content that allows the court to draw the reasonable inference
    that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
    at 678. There must be “sufficient allegations of underlying facts to give



                                        2
Case 2:20-cv-04880-DSF-KS Document 44 Filed 08/07/20 Page 3 of 5 Page ID #:2041



    fair notice and to enable the opposing party to defend itself
    effectively . . . and factual allegations that are taken as true must
    plausibly suggest an entitlement to relief, such that it is not unfair to
    require the opposing party to be subjected to the expense of discovery
    and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
    2011).

           Ruling on a motion to dismiss will be “a context-specific task that
    requires the reviewing court to draw on its judicial experience and
    common sense. But where the well-pleaded facts do not permit the
    court to infer more than the mere possibility of misconduct, the
    complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is
    entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
    (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

          As a general rule, leave to amend a complaint that has been
    dismissed should be freely granted. Fed. R. Civ. P. 15(a). However,
    leave to amend may be denied when “the court determines that the
    allegation of other facts consistent with the challenged pleading could
    not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well
    Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).

                               III. DISCUSSION

    A.     Express Preemption (Count I)

          Plaintiffs allege that the Family Smoking Prevention and
    Tobacco Control Act (the FSPTCA), 21 U.S.C. §§ 387-387u, expressly
    preempts the Ordinance because it “is ‘different from, or in addition to,’
    the requirements of federal law” “relating to federal ‘tobacco product
    standards.’” Compl. ¶ 38. As set forth in the Court’s Order denying
    Plaintiffs’ motion for a preliminary injunction, Dkt. 35 (PI Order),
    preemption under the FSPTCA is governed by a Preemption Clause, a
    Preservation Clause, and a Savings Clause:

         • Preemption Clause. “[W]ith respect to a tobacco product,” the
           FSPTCA preempts, “any requirement which is different from, or
           in addition to, any requirement under the provisions of this



                                        3
Case 2:20-cv-04880-DSF-KS Document 44 Filed 08/07/20 Page 4 of 5 Page ID #:2042



            subchapter relating to tobacco product standards, premarket
            review, adulteration, misbranding, labeling, registration, good
            manufacturing standards, or modified risk tobacco products.” 21
            U.S.C. § 387p(a)(2)(A).

         • Preservation Clause. “Except as provided in [the Preemption
           Clause],” the FSPTCA does not limit the County’s authority to
           enact requirements “relating to or prohibiting the sale,
           distribution, possession, exposure to, access to, advertising and
           promotion of, or use of tobacco products by individuals of any age,
           information reporting to the State, or measures relating to fire
           safety standards for tobacco products.” 21 U.S.C. § 387p(a)(1).

         • Savings Clause. The Preemption Clause “does not apply to
           requirements relating to the sale, distribution, possession,
           information reporting to the State, exposure to, access to, the
           advertising and promotion of, or use of, tobacco products by
           individuals of any age, or relating to fire safety standards for
           tobacco products.” 21 U.S.C. § 387p(a)(2)(B).

          For the reasons stated in the PI Order, id. at 3-12, the Court
    concludes that the Ordinance is not expressly preempted by the
    FSPTCA because it does not regulate tobacco product standards and
    therefore is protected by the Preservation Clause, which permits states
    and localities to prohibit the sale of tobacco products even if those sales
    bans are stricter than federal law. Because this is a question of
    statutory interpretation only, the Court concludes that “the allegation
    of other facts consistent with the challenged pleading could not possibly
    cure the deficiency.” Schreiber, 806 F.2d at 1401. Therefore, Count I is
    DISMISSED with prejudice.

    B.      Implied Preemption (Count II)

            Plaintiffs allege that the Ordinance is also impliedly preempted
    because it “undermines the [FSPTCA’s] ability to set . . . national
    standards” for “controlling the manufacture of tobacco products and the
    . . . amount of ingredients used in such products,” Compl. ¶¶ 42-43
    (third alteration in original), and because it “directly conflicts with the


                                          4
Case 2:20-cv-04880-DSF-KS Document 44 Filed 08/07/20 Page 5 of 5 Page ID #:2043



    federal government’s ongoing and active efforts to address flavors in
    tobacco products,” id. ¶ 46. For the reasons stated in the PI Order, id.
    at 12-14, the Court concludes the Ordinance is not impliedly preempted
    by the FSPTCA because the FSPTCA expressly gives state and local
    governments the power to prohibit the sale of tobacco products. That is
    so even if those sales bans are stricter than the federal ban, so long as
    the regulation does not set a tobacco product standard. The Court
    concludes the Ordinance does not. Because this is a question of
    statutory interpretation only, the Court concludes that “the allegation
    of other facts consistent with the challenged pleading could not possibly
    cure the deficiency.” Schreiber, 806 F.2d at 1401. Therefore, Count II
    is DISMISSED with prejudice.

                              IV. CONCLUSION

         Defendants’ motion to dismiss is GRANTED. The Complaint is
    DISMISSED with prejudice. Plaintiffs’ motion for summary judgment
    is DENIED as moot.

       IT IS SO ORDERED.



    Date: August 7, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                        5
